PERSONAL & CONFIDENTIAL

July 20, 2006

Matthew A. Ouimet
PO Box 3232
Anaheim, California 92803

Dear Matt,

I am delighted to confirm our invitation for you to join Starwood Hotels &
Resorts Worldwide, Inc. We recognize that a successful company is the reflection
of a talented workforce and high performing organization and we look forward to
your leadership at Starwood. The Board and I have great confidence that you are
more than up to the challenge of leading the Starwood Hotel Group despite the
size and complexity of the task at hand. Personally, I look forward to a strong
and enjoyable business partnership. I firmly believe that you have the
professional experience, leadership and values to help realize the enormous
potential inherent in Starwood’s brands, people and competitive position.

Please review the attached documents specifically outlining our offer of
employment to and let me know if you have any questions concerning the terms. We
are all enormously enthusiastic about you joining the company’s senior
leadership team.

Matt, I hope you are as excited as we all are about joining Starwood. Please
acknowledge your acceptance of this offer by signing and returning all of the
attached documents to me.

Sincerely,

Steven J. Heyer

1

REVISED

July 20, 2006

Matthew A. Ouimet
PO Box 3232
Anaheim, California 92803

Dear Matt,

The specifics of your offer of employment with Starwood Hotels & Resorts
Worldwide, Inc. (“Starwood” or the “Company”) are outlined below:

Start Date:
Subject to the terms of this letter, your employment with Starwood will begin on
or about August 1, 2006 (the “Effective Date”)

Position:
Your position will be President, Hotel Group, based in White Plains, NY, and you
shall perform such duties and services as are assigned to you by the Company as
requested. You acknowledge that your prospective employment will be subject to
all policies and practices of the Company as may currently exist or as may be
curtailed, modified or implemented from time to time. Further, you shall devote
your full time and attention to the affairs of the Company and to your duties as
President, Hotel Group. You will report to the Chief Executive Officer of the
Company and be a core member of the senior leadership team of the Company which
also includes the President, Global Development, Executive Vice President &
Chief Marketing Officer, Executive Vice President & Chief Financial Officer and
Chief Administrative Officer & General Counsel. Our regional division presidents
(North America, EMEA, AP and LAD) will report directly to you.

Base Salary:
Your base salary will be $700,000 annually, paid in semi-monthly intervals of
$29,166.66 and subject to applicable withholdings for FICA, state and federal
taxes. The Starwood salary program provides performance-based salary reviews for
future salary progression.

Annual Incentive (Bonus):
You will be eligible to participate in the Starwood Annual Incentive Plan
(AIP) or, at the election of the board’s compensation committee, the Annual
Incentive Plan for Certain Executives (AIPCE). In either case, your target
incentive is 100% of base salary. Your actual incentive payout will be based
upon company performance, the performance of our owned and managed hotels
worldwide, and your achieving specified performance criteria to be established
and approved by the Chief Executive Officer. In the event that changes are made
to any of the incentive plans, the changes will apply to you as they do other
employees of the Company. Please note that the AIP and AIPCE provides that a
portion of your annual bonus will be deferred and payable in Starwood stock or
stock units. The current deferral portion of the bonus is 25% and is payable in
Starwood stock having a value on the date of deferral equal to 133% of the
amount deferred.

Payment of your 2006 bonus will be delivered according to the regular annual
incentive plan payout schedule and your bonus will assume you were employed with
Starwood for the full year. An annual bonus shall not be deemed earned by you
until the Company has determined your entitlement to such bonus and only if you
are employed by the Company at the time such bonus is payable in accordance with
the AIP, AIPCE and Company practices. Subject to the provisions described under
“Severance” below, the Company does not pay pro-rata bonuses upon departure.

Long Term Incentive:
You will be eligible to participate in the Starwood Long Term Incentive
Compensation Plan (“LTIP”). This plan currently provides for the award of stock
options and/or restricted shares at the Company’s discretion to high performing
executives. For calendar year 2006, on or about the starting date of your
employment with Starwood, you will receive equity awards having a value of
$2,500,000 (which amount will be pro rated based on the remaining number of
months in the calendar year), payable 50% in restricted stock and 50% in
options, with the value of options determined in accordance with the Black
Scholes model (with variables determined by the Company). Options will be
exercisable at Fair Market Value (as defined in the LTIP) on the date of grant
For calendar year 2007, on or about the same time as annual option and
restricted stock grants are made to other senior executives (currently February
of each year), you will receive equity awards having a value of $2,500,000,
payable in the same proportions of restricted stock and options as other senior
executives of the Company with the value of options determined by the method
then used by the Company for determining grants to such other senior executives.
The award agreements governing the terms of your equity grants will be on the
same terms and conditions as other senior executives of the Company. For
subsequent years, the value of awards, if any, will be based upon your
performance and the metrics used for other senior executives of the Company.

Sign-on Equity:
Effective on or about the starting date of your employment with Starwood,
pursuant to the terms of the LTIP you will be granted that number of shares of
restricted stock having a value equal to $705,000, based on the Fair Market
Value (as defined in the LTIP) on the date of grant. The restricted shares will
vest in accordance with the LTIP and will otherwise be governed by the
provisions of the LTIP, provided that such shares will vest if your employment
is terminated by the Company for any reason or if you terminate your employment
for “good reason” (as defined below). For purposes of this paragraph only, “good
reason” shall also include a material reduction below 50% of the percentage of
value of equity awards granted to you under the LTIP in future years that
consists of restricted stock.

Further details will be provided in the award notification to be delivered to
you following the start of your employment.

Benefits:
Starwood offers “StarShare”, a comprehensive array of employee benefit programs,
to provide peace of mind on various personal concerns. New employees are
eligible for the StarShare health and welfare benefit programs and the 401(k)
plan on the first day of the month following 90 days of employment. You and your
eligible dependents will be covered by these benefits as per your coverage
elections.

Information on these plans and other benefit programs such as the HOT Rates (the
employee discount room rates program), short-term disability, long-term
disability, employee life insurance, and vacation programs will be provided to
you after you begin your employment with us.

In the event that changes are made to any of the benefit plans, the changes will
apply to you as they do other employees of the Company.

COBRA Payments:
We realize that there may be a transitional benefits cost to you because of the
waiting period before you become eligible for the Starwood health plans.
Therefore, during your benefits waiting period, Starwood agrees to reimburse you
for any COBRA payments until the date you become eligible for Starwood health
benefits. Starwood will reimburse you the difference between the applicable
normal contribution rate with Starwood and your COBRA amount.

Other Benefits:
While your office will be in White Plains, we realize that you currently reside
in California. We understand that you plan to commute from California to White
Plains until some time after the conclusion of the 2006/2007 school year. You
agree to relocate to the New York/Connecticut area no later than December 31,
2007. In order to make it as convenient and un-burdensome as possible to perform
your duties in White Plains and other parts of the world as your job requires
until your relocation to the New York/Connecticut area, the Company will
(i) reimburse up to $1,500,000 of your air travel expenses during the first
twelve months of your employment which may include commercial air or chartered
flights (regular commercial flights on Company business (including spousal or
family travel required as part of Company business) will not be counted in
determining the $1,500,000 cap) and (ii) provide you with suitable temporary
housing in the New York/Connecticut area. You agree that you will use good faith
efforts in planning your travel to minimize such air travel expenses consistent
with your duties and responsibilities as President Hotel Group. Arrangements for
non-commercial flights will be done in coordination with a company specializing
in private aircraft services (such as Citation Shares or Net Jets) and will be
done in a way to permit as much flexibility as is reasonably possible. The
Company will indemnify you for any income tax liability for the air travel
expense reimbursement, temporary housing and other relocation benefits provided
pursuant to this letter and the Relocation Program discussed below.

The Company will reimburse you for up to $10,000 for review of your employment
contract with us.

Relocation:
Starwood has selected Cendant Mobility Services to administer our Relocation
Program. Starwood will pay the reasonable, out-of-pocket costs of relocating
your family and household furnishings to New York/Connecticut and to a new
location in California in accordance with the provisions of Starwood’s
Relocation Program. This Program includes reimbursement of a set number of
personal, spousal and family trips for house hunting purposes (additional trips
may be funded in your discretion by your $1,500,000 air travel allowance). To be
eligible for reimbursement of certain benefits, you are required to utilize the
services of an agent in the Cendant Mobility Preferred Network on both departure
and destination. You will be eligible to participate in this program until
December 31, 2007.

A home buy-out option will be afforded you as you make this transition. Cendant
will arrange for two appraisals of your home to be conducted as soon as
practicable after your acceptance of our offer. If those appraisals are more
than 5% apart, a third appraisal will be ordered. The appraisals will then be
averaged and you will be offered (the “Initial Offer”) that amount for your
home. Once the offer is made, you will have 60 days to (i) accept it or
(ii) defer the sale of your home until any time prior to September 30, 2007 (the
“Deferral Period”). At the conclusion of the Deferral Period, Cendant will again
arrange for the appraisal of your home and 60 day purchase offer in accordance
with the foregoing provisions. We will guarantee the purchase price of your
home. You will not be required to market your home in advance of initiating this
buyout option. In addition if the purchase price offered to you at the
conclusion of the Deferral Period is less than the Initial Offer, the Company
will reimburse you for up to $100,000 of such deficiency.

To initiate the moving process, please contact the White Plains Human Resources
office. You will be assigned to a Client Services Consultant at Cendant Mobility
who will provide you with relocation assistance and the names of the Preferred
Network agents. In an effort to fully utilize our relocation benefit and avoid
additional tax liability, we ask that you do not begin your relocation process
before being contacted by your assigned Cendant Client Services Consultant.
Please do not sign a Listing Agreement or begin searching for a new home until
you have spoken with your Consultant. For questions regarding policy benefits or
to register a real estate agent with Cendant, please call 1-800-423-8624.

In the event that you accept this offer of employment and relocation expenses
are paid to you or on your behalf, you agree that if you voluntarily terminate
your employment within one year after you relocate, you will repay all such
relocation expenses, reduced by 1/12 for each full calendar month actually
worked. In addition, eligibility for reimbursement of any and all relocation
expenses will cease on the last day of employment and any relocation expenses
incurred after that date will not be reimbursed by Starwood and will be your
responsibility.

Exclusive Dispute Resolution Procedure:
Any and all disputes relating to this offer letter, your employment with
Starwood or the termination of that employment will be resolved solely and
exclusively through binding arbitration pursuant to the employment rules of the
American Arbitration Association. Accordingly, you acknowledge and agree that
this offer of employment and the benefits provided herein are contingent upon
your execution of the Mutual Agreement to Arbitrate provided to you herewith
(Attachment A) and incorporated herein by reference.

Employment Term:
Unless sooner terminated or extended pursuant to other provisions hereof, the
term of this Agreement shall commence on the Effective Date and shall end on the
March 1 2010; provided that the term of this Agreement shall be extended
automatically for an additional year as of the end of the initial term and each
additional one year term, unless no later than six months prior to any such
renewal date either the Company, or Executive gives written notice to the other
that the term of this Agreement shall not be so extended.

Severance:
For the period beginning on the Effective Date and ending with the two year
anniversary of the Effective Date, in the event you are teminated without cause
or resign for good reason, you will be entitled to salary, target bonus and
benefit coverage for the balance of the initial term of employment less seven
(7) months. After the initial two year period you will revert to the severance
benefits described below. In no circumstance would your severance be less than
the severance described below if you are terminated without cause or resign for
good reason.

In the event that Starwood terminates your employment for any reason other than
“cause” or you resign for “good reason”, Starwood will pay to you (i) 12 months
of your then current base salary, (ii) your target bonus for the year of
termination and (iii) 50% of your target bonus for the year of termination pro
rated based on the portion of the year elapsed on the date of termination, all
in a lump sum less all applicable withholdings and will provide benefit coverage
for a one year period from the date of termination (the “Termination Payments”).
You will not be entitled to any Termination Payments if you resign your
employment with the Company without good reason. As a condition for, and prior
to, your entitlement to and receipt of any Termination Payments, you must enter
into a written waiver and release of any and all claims against Starwood arising
out of or relating to your employment with Starwood, in such form that Starwood
may reasonably require. In the event you allege a breach of “good reason” the
company will have 30 days to cure the alleged breach.

For purposes of this letter, “cause,” shall mean (i) any material breach by you
of any of the duties, responsibilities or obligations of your employment, or any
of the written policies of Starwood; (ii) any willful failure or refusal by you
to properly perform (as determined by Starwood in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment, or to
properly perform or follow (as determined by Starwood in its reasonable
discretion and judgment) any lawful order or direction by Starwood; (iii) any
acts or omissions by you that constitute (as determined by Starwood in its
reasonable discretion and judgment) fraud, dishonesty, breach of your duty of
loyalty, gross negligence, civil or criminal illegality, or any other material
misconduct in your employment or which could tend to bring Starwood into
disrepute, could create civil or criminal liability for Starwood or could
adversely affect Starwood’s business or interests. “Good reason” shall mean a
significant reduction in your responsibilities or authority as President Hotel
Group, a change in your reporting relationship to a person who is not the senior
most executive officer of the Company or a reduction in base compensation.

Other Conditions and Obligations:
You acknowledge that you are not subject to any currently effective employment
contract, or any other contractual or other binding obligations pursuant to
which your employment or employment activities with or on behalf of the Company
may be subject to any restrictions. Restrictions include limitation, any
agreements or other obligations or documents relating to non-competition,
confidentiality, trade secrets, proprietary information or works for hire.

As a further condition of this offer and your right to receive any of the
benefits detailed herein, you agree to execute and be bound by the Non-compete,
Non-solicitation, Confidentiality and Intellectual Property Agreement attached
hereto (Attachment B) and incorporated herein by reference.

Integrated Agreement:
This offer letter represents the sole and complete understanding between you and
the Company relating to your employment and there are no other written or oral
agreements, understandings or representations relating to this offer of
employment. The terms of your employment, including the at-will nature of the
employment, may be amended only through a written instrument signed by you and
Starwood’s Chief Administrative Officer.

You should not resign from your current employment until you have received
notification from the Company of the completion of all pre-employment
investigation, testing and verification.

By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and Starwood and that you
accept and agree to the terms as outlined.

Very truly yours,

Kenneth S. Siegel
Chief Administrative Officer

         
cc:
  Personnel File  

 
       
 
  ACCEPTED AND AGREED TO:  

 
       
 
  Matthew A. Ouimet   Date
 
       

2